*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	Applicant’s response dated July 30, 2021 is acknowledged. 
Priority
This application is a 371 of PCT/JP2017/025037 filed on 07/07/2017. The application claims priority in Japanese applications 2016-136038 filed on 07/08/2016, 2016-146535 filed on 07/26/2016, 2016-176596 filed on 09/09/2016, 2017-035358 filed on 02/27/2017, 2016- 255516 filed on 12/28/2016, 2017-035357 filed on 02/27/2017, and 2016-229398 filed on 11/25/2016.
Claim Status
Claims 1 and 3-16 are pending and examined. Claims 2 and 17 were cancelled. Claims 1 and 16 were amended. Previously withdrawn claims 6-15 are rejoined to claims 1, 3-5, and 16.
Withdrawn Claim Objections
Objections to claim 1 are withdrawn because the issue over “(poly)alkylene glycol” was corrected with an examiner’s amendment of the claim. 
Objections to claim 1 over “alkyleneglycol” are withdrawn because all instances were replaced with “alkylene glycol” in claim amendment 07/30/2021.

Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 1, 3-5, 16, and 17 under 35 U.S.C. 112(b) and 112(d) are withdrawn because rejections were obviated with claim amendments dated 07/30/2021.
Withdrawn Claim Rejections - 35 USC § 103
Rejections of claim 1, 3-5, 16, and 17 over Itoh et al. (US 4,718,899 Date of Patent January 12, 1988 — of record in PTO-892 dated 01/29/2021) are withdrawn because the claims were amended to require the crosslinked polymer to comprise from 80 mole % to 100 mole % of structural units derived from a monomer of formula (2) and structural units derived from monomers selected from poly(alkylene glycol) and alkylene glycol relative to all the structural units in the crosslinked polymer. The claimed mole percent range is not obvious over the Itoh because the highest combined calculated mole percent of monomer corresponding to claimed formula (2) and a monomer selected from alkylene glycol and poly(alkylene glycol) is 71.72 mole % based on the total number of moles of the crosslinked polymer. Based on the prior art of record, it would not have been obvious to the skilled artisan to modify Itoh’s teachings by increasing the combined mole percent of the two monomers from 71.72 mole % to 80 mole % and greater to meet the claimed requirements. 
Election/Restriction
Claims 1, 3-5, and 16 are allowable. Claims 6-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II-IX, as set forth in the Office action mailed on July 7, 2020, is hereby withdrawn and claims 5-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Douglas Mueller on October 29, 2021.
The application has been amended as follows:
In claim 1 line 16, replace “(poly)alkylene glycol” with --poly(alkylene glycol)--. 
In claim 10 line 1, replace “comprising externally” with --comprising--.
In claim 10 line 2, replace “claim 1” with --claim 1 to skin--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Itoh. The claims are not obvious over Itoh for reasons described above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1 and 3-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://palr-dlrect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617